Wendell L. GRIFFEN, Judge, concurring. I agree that Trooper Ramsey violated appellants’ Fourth Amendment rights by detaining them after he determined that the Texas registration of Dodd’s van was valid. However, I write separately to state in the clearest terms that assertion of one’s constitutional rights, even if asserted with rudeness, does not automatically provide a police officer with reasonable suspicion to conduct a war-rantless search. The United States Supreme Court has held that a suspect’s mere assertion of constitutional rights cannot constitute the sole basis for establishing probable cause to conduct a search. See Florida v. Bostick, 501 U.S. 429 (1991). See also United States v. Hyppolite, 65 F.3d 1151 (4th Cir. 1995) (holding that the mere assertion of constitutional right to refuse consent to search does not supply probable cause to search), cert. denied, 517 U.S. 1162 (1996); Snow v. State, 84 Md. App. 243, 578 A.2d 816 (1990) (holding the driver’s refusal to consent to search of automobile did not give rise to reasonable suspicion that vehicle contained narcotics). In this case, after Ramsey determined that the registration on Dodd’s van was valid, Ramsey then began questioning appellants regarding Dodd’s identity and why they were traveling to Little Rock. When their answers did not satisfy Ramsey, he then produced a consent form and asked Laime if he knew what it was. Laime responded, “You’re not going to look.” Nonetheless, Ramsey proceeded to fill out the top part of the consent form and Laime repeated, “You’re not going to look.” Ramsey attempted to read the consent form to Laime, who for the third time stated, “You’re not going to look.” When Ramsey informed Laime that he was going to use the drug dog to sniff the van, Ramsey said that Laime “went ballistic” and responded, “You’re not going to do it.” He also said, “You are violating my constitutional rights. Either arrest me or let me go.” Laime repeated these protests as Ramsey ran the drug dog around the van and when he conducted the search of the interior of the van. Ramsey testified that Laime’s attitude changed from “irate” to “bad combative” when he tried to read the consent form to him, and the State argues that appellant’s escalating demeanor provided Ramsey with reasonable suspicion to conduct the warrantless search of the van. We have rejected this argument, noting that nervousness as a basis for reasonable suspicion must be treated with caution. Laime’s conduct was consistent with his expressed need to get to Little Rock in short order. However, Laime’s behavior was also consistent with a person who was forced to repeatedly assert his Fourth Amendment right to withhold his consent to have the vehicle searched without a warrant and whose right to do so was being violated. Laime had every right to withhold consent to a warrantless search of the vehicle. Ramsey had no warrant and lacked reasonable suspicion to effect a warrant- • less search. He plainly was unjustified in insisting that Laime consent to a warrantless search. Finally, I write to declare my profound disappointment and displeasure with regard to the cavalier, if not callous, disregard that Ramsey’s conduct manifested for an individual’s right to withhold consent from governmental infringement on his personal liberty and privacy. It has often been stated that the Fourth Amendment protects the right to be left alone. Laime repeatedly asserted that right during the encounter with Ramsey. Moreover, one’s frustration, resentment, or even anger in the face of the blatant disregard of the right to be left alone does not suggest criminal conduct. The police are sworn to protect life and liberty, including the liberty to say no to the police. Otherwise, the Fourth Amendment right to be free from unreasonable searches and seizures will mean only what police officers like Ramsey want. That is not liberty; it is the essence of a police state.